Citation Nr: 1442958	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-38 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for residuals of pneumonia.

3.  Entitlement to service connection for scarring of the lungs.


REPRESENTATION

Veteran represented by:	Michelle Marshall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to July 1968, to include service in Vietnam.  He was awarded the Combat Infantry Badge and the Vietnam Campaign Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 RO decision.  In July 2014, the Veteran presented sworn testimony in support of his appeal before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that he began having lung infections, to include pneumonia, and bronchitis during service.  He also asserts that he was initially diagnosed with asthma during service.  That he has these problems currently is not in dispute; rather his claim has been denied because a medical nexus between his currently-shown problems and service has not been established.  

During the hearing on appeal, the Veteran and his attorney asserted that some of the Veteran's service treatment records may be missing.  They further postulated that the records are missing because they were misfiled with the records of other Veterans bearing the same name.  The Veteran testified that he served with three different men who all shared the same first name and the same last name.  Obviously, the middle initials and service numbers would have been different for all four men.  

A careful review of the Veteran's VA file reveals some of the opportunities for confusion as to keeping track of his records.  His DD Form 214 contains the full name which is reproduced here on the title page of this REMAND, and contains a first name and two middle names.  However, various documents throughout the years reflect that the Veteran himself has used multiple variations on this name.  For instance, his two marriage certificates, his divorce decree, and his son's birth certificate all reflect only a single middle initial, representing his second middle name.  There is no representation of his first middle name on these documents.  Much of the documentation pertaining to the Veteran's post service VA educational assistance reflects only the initial for his first middle name.  The Veteran's original VA compensation claim, filed in 2006, contains only the initial of his second middle name.

The Veteran's DD Form 214 also contains a mistaken Social Security number, with a single digit being wrong.  

Review of the Veteran's own service treatment records reveal a February 1968 notation to the effect that the Veteran (then on active duty) had been referred to the ears clinic with the wrong health record.  This record reflects a different birthday and different Army identification number, presumably belonging to another service man with the same first and last names as the Veteran.  However, because of the notation in the body of the report and the fact that the other service number was crossed out, it appears that the report in fact does pertain to the Veteran.  Careful review of the remaining service treatment reports contained in the Veteran's VA file reveal that they all appear to pertain to a Veteran having the same name, Army service number, and birthdate as the Veteran.  The Board therefore assumes that the available records do in fact pertain to the Veteran.  The mix-up with the February 1968 report illustrates the margin for error, however.

The Board therefore finds that further investigation into potentially mixed-up service treatment records is warranted.  Initially, the Veteran's complete service personnel records should be obtained for purposes of identifying the exact dates and places where he was stationed, so that informed review of all medical records, some of which may in fact belong to other men, can be accomplished.  Because of the critical privacy issues involved with such a search, however, the Board holds that extra precautions must be taken to avoid disclosing another service person's medical or personnel records to the Veteran or his attorney.  To accomplish the twin goals of obtaining all records that do pertain to the Veteran and also of protecting the private information of other Veterans who may share a similar name and/or similar service number or Social Security number, the RO is advised to work closely with the local VA Privacy Officer throughout this process.  Further detailed instructions toward this end are included in the remand below.

In addition to the testimony about the potential service records mix-ups, the Veteran also testified that he had been hospitalized twice with pneumonia at Fort Polk, Louisiana, during basic training within his first month or two of service.  It does not appear that clinical hospital records have ever been requested.  He testified that he was admitted to the hospital with a high fever, and then a week or two later, he was readmitted with a second bout of pneumonia.

The Veteran also testified that he had received outpatient treatment for breathing problems when he was stationed at Fort Irwin.  The file currently contains outpatient treatment records from Fort Irwin; however, none of these records pertains to respiratory problems.  

Lastly, the Veteran asserted during a recent VA examination and again during the July 2014 hearing, that he was exposed to napalm when he was in Vietnam, and he feels that napalm, as a toxic and fumey substance, may have contributed to his current lung problems.

Because the Veteran testified that he had mostly sought medical care for his bronchitis and asthma from private physicians, the Board is of the opinion that he should be provided with another opportunity to identify the physicians who have treated him over the years between service and the current time.  As he apparently continues to seek VA medical care, his VA records should be updated for the file as well.  

In the event that this additional evidentiary development yields additional service medical evidence pertinent to the instant claims, the RO will likely wish to obtain another informed VA medical opinion as to any nexus between the Veteran's current disabilities and service.  In this regard, the Board notes that although the Veteran has consistently claimed that he has never smoked tobacco, review of his available service treatment records reveals that while he was in service he smoked opium and marijuana on a regular basis.  Post-service treatment records reveal that he had a history of smoking marijuana through the 1980s.  Any new requests for an informed medical nexus opinion should contain a request for comment about the effects of these activities upon the Veteran's current lung condition.  Also see 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m) & (n).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should provide the Veteran with the necessary release forms and request that he identify the names and addresses of all medical care providers who have treated him for breathing complaints since his discharge from service.  The RO should then obtain these records for inclusion in the claims file.

2.  The RO should request the Veteran's complete service personnel records through official channels.  

3.  The RO should request all clinical hospital records reflecting two separate hospitalizations at Fort Polk in December 1965 and January 1966 for inclusion in the claims file. 

4.  The RO should see G.C. Opinion 5-2014.

Working closely with a VA Privacy Officer, and with the National Personnel Records Center, the RO should request records pertaining to all men who served with the Veteran at Fort Polk and at Fort Irwin, and who share the same first and last names.  All records obtained should be carefully reviewed to determine whether any of them in fact, belong to the Veteran.  All records that do not pertain to the Veteran should be carefully organized and returned to the National Personnel Records Center to be re-filed in the files of their rightful owners.  Those records, if any, that are determined to pertain to the Veteran should be carefully inspected for any identifying information which does not pertain to the Veteran, and such information should be redacted, as appropriate.  This process must be undertaken with the utmost care to avoid any worse or further mix-ups.  

The RO should then perform another careful review of the available service treatment records, to determine whether additional requests, based upon the mixed-up Social Security number, should be made.  If they are, again the same safeguards should be observed to avoid any privacy violations.  


5.  The RO should obtain all VA treatment records pertaining to the Veteran from the Louis Stokes Cleveland VA Medical Center and the Akron Community Based Outpatient Clinic, and all related facilities from February 2014 to the present.  

6.  After the development requested above has been completed to the extent possible, the RO should again review the record, paying particular attention to the medical evidence relating to the Veteran's hospitalizations at Fort Polk during basic training, and his post-Vietnam outpatient treatment at Fort Irwin.  

If any newly-obtained evidence is pertinent to the Veteran's claim, the RO may wish to obtain a new, more fully-informed, VA medical nexus opinion, including consideration of the Veteran's various lung exposures, including napalm, opium, and marijuana, prior to further review of the Veteran's appeal.  

If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

